    Case 1:15-cv-05345-AJN-KHP Document 1152 Filed 09/03/19 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                    09/03/2019
 CITY OF ALMATY, KAZAKHSTAN, and BTA
 BANK JSC,

                              Plaintiffs,                        ORDER

                  -against-                             1:15-CV-05345 (AJN) (KHP)

 MUKHTAR ABLYAZOV, VIKTOR KHRAPUNOV,
 ILYAS KHRAPUNOV, and TRIADOU SPV S.A.,

                              Defendants.

KATHARINE H. PARKER, UNITED STATES MAGISTRATE JUDGE:

      The Court will hear argument on Triadou’s motion for reconsideration [ECF No. 1150] at

the September 12, 2019 conference.

          SO ORDERED.

 Dated:   September 3, 2019
          New York, New York

                                                           KATHARINE H. PARKER
                                                       United States Magistrate Judge
